Citation Nr: 1608579	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer, which he claims was caused by exposure to herbicides while he was stationed in Thailand.  Specifically, he asserts that his military occupational specialty (MOS) of carpenter required him to clear the ground to establish, and to build structures near, the perimeters of the bases and camps where he was assigned, including one Royal Thai Air Force Base (RTAFB).  The Board finds that additional development would aid in adjudication of the Veteran's claim.

Although the RO asked for verification of any Republic of Vietnam service and received several pages of personnel records in response, the Veteran's complete service personnel file has not been requested.  As the nature of his day-to-day duties and the dates and locations of his service in Thailand are relevant to his allegations regarding herbicide exposure, remand is necessary to obtain his complete personnel records.

Additionally, although the Veteran has provided dates of his service in Thailand,  they do not coincide with the approximate dates of overseas service established by a Record of Assignments document that is associated with the claims file.  On remand, therefore, clarification of the time periods during which the Veteran was stationed in Thailand and performing the duties that exposed him to herbicides should be sought.

If the Veteran provides sufficient information regarding the dates of his alleged exposures, a request should be submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify his claimed exposure in accordance with VBA Adjudication Manual M21-1, IV.ii.1.H.5.b.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  Ask the Veteran to clarify the specific dates during which he was stationed in Thailand and performing the duties he asserts exposed him to herbicides near the perimeters of camps and bases.

3.  If sufficient information has been provided, submit a request to JSRRC to attempt to verify the Veteran's claimed exposure to herbicides in Thailand.  The Veteran has specifically reported that his MOS required him to clear the ground to establish, and to build structures near, the perimeters of the camps and bases identified in the record.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


